                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

               Plaintiff,

       v.                                             Case No: 16-CV-1089

CITY OF MILWAUKEE

               Defendant.


      AFFIDAVIT OF SHANNON LEWANDOWSKI ACCOMPANYING MOTION
             FOR PERMISSION TO APPEAL IN FORMA PAUPERIS




Affidavit in Support of Motion                      Instructions

  I swear or affirm under penalty of perjury         Complete all questions in this application and
that, because of my poverty, I cannot prepay        then sign it. Do not leave any blanks: if the
the docket fees of my appeal or post a bond for     answer to a question is "0," "none," or "not
them. I believe I am entitled to redress. I swear   applicable (N/A)," write in that response. If
or affirm under penalty of perjury under United     you need more space to answer a question or to
States laws that my answers on this form are        explain your answer, attach a separate sheet of
true and correct. (28 U.S.C. § 1746; 18 U.S.C.      paper identified with your name, your case's
§ 1621.)                                            docket number, and the question number.


 Signed: _____Shannon       Lewandowski_             Date: 09-27-19



My issues on appeal are:

Whether my discharge from Defendant’s employment was because of sex discrimination and
retaliation against me for opposing discrimination in the workplace in violation of Title VII of
the Civil Rights Act of 1964, as amended, and/or 42 U.S.C. § 1983.




        Case 2:16-cv-01089-WED Filed 10/10/19 Page 1 of 6 Document 107
  1. For both you and your spouse estimate the average amount of money received from each
     of the following sources during the past 12 months. Adjust any amount that was received
     weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use
     gross amounts, that is, amounts before any deductions for taxes or otherwise.



Income source                          Average monthly           Amount expected next
                                       amount during the past    month
                                       12 months
                                       You          Spouse       You            Spouse
Employment                             $ 5,047.00   $NA          $3,680.00      $NA
Self-employment                        $NA          $NA          $NA            $NA
Income from real property (such as     $NA          $NA          $NA            $NA
rental income)
Interest and dividends                 $NA          $NA          $NA            $NA
Gifts                                  $NA          $NA          $NA            $NA
Alimony                                $NA          $NA          $NA            $NA
Child support                          $NA          $NA          $NA            $NA
Retirement (such as social security,   $NA          $NA          $NA            $NA
pensions, annuities, insurance)
Disability (such as social security,   $NA          $NA          $NA            $NA
insurance payments)
Unemployment payments                  $NA          $NA          $NA            $NA
Public-assistance (such as welfare)    $NA          $NA          $NA            $NA
Other (specify):Back Taxes             unknown      $NA          $NA            $NA


 Total monthly income:                 $5,047.00    $NA          $3,680.00      $NA




                                       2
        Case 2:16-cv-01089-WED Filed 10/10/19 Page 2 of 6 Document 107
2.       List your employment history for the past two years, most recent employer first. (Gross
         monthly pay is before taxes or other deductions.)



 Employer              Address                           Dates of employment        Gross
                                                                                    monthly pay
 Methodist Health      1441 N Beckley Ave., Dallas,      May 15, 2018-present       $4,713.00
 System Police         Texas 75203
 Department
 NA                    NA                                NA                           $NA
 NA                    NA                                NA                           $NA

3.       List your spouse's employment history for the past two years, most recent employer first.
         (Gross monthly pay is before taxes or other deductions.)

 Employer              Address                           Dates of employment        Gross
                                                                                    monthly pay
 NA                    NA                                NA                           $NA
 NA                    NA                                NA                           $NA
 NA                    NA                                NA                           $A


4.       How much cash do you and your spouse have? $___0.00_____

         Below, state any money you or your spouse have in bank accounts or in any other
         financial institution.

 Financial Institution           Type of Account        Amount you have       Amount your
                                                                              spouse has
 TCF                             Checking               $-67.43               $0.00
 TCF                             Savings                $0.00                 $0.00
 Chase                           Checking               $4.37                 $0.00




                                         3
          Case 2:16-cv-01089-WED Filed 10/10/19 Page 3 of 6 Document 107
5.      List the assets, and their values, which you own or your spouse owns. Do not list clothing
        and ordinary household furnishings.

 Home                            Other real estate               Motor vehicle #1
 (Value) $NA                     (Value) $NA                     (Value) $18,000
                                                                 Make and year:2015 Toyota
                                                                 Model:Camry
                                                                 Registration #:Texas KPS2585



 Motor vehicle #2                Other assets                    Other assets
 (Value) $NA                     (Value) $                       (Value) $
 Make and year:                  NA                              NA
 Model:                          NA                              NA
 Registration #:                 NA                              NA


6.      State every person, business, or organization owing you or your spouse money, and the
        amount owed.

 Person owing you or your spouse         Amount owed to you           Amount owed to your
 money                                                                spouse
 NA                                      $NA                          $NA
 NA                                      $NA                          $NA
 NA                                      $NA                          $NA
 NA                                      $NA                          $NA


7.      State the persons who rely on you or your spouse for support.

 Name [or, if under 18, initials only]                   Relationship                     Age
 NA                                                      NA                               NA
 NA                                                      NA                               NA
 NA                                                      NA                               NA


                                         4
          Case 2:16-cv-01089-WED Filed 10/10/19 Page 4 of 6 Document 107
8.      Estimate the average monthly expenses of you and your family. Show separately the
        amounts paid by your spouse. Adjust any payments that are made weekly, biweekly,
        quarterly, semiannually, or annually to show the monthly rate.

                                                                      You         Your Spouse
 Rent or home-mortgage payment (include lot rented for mobile         $1,100.00   $NA
 home)
        Are real estate taxes included?    [x ] Yes [ ] No
        Is property insurance included?    [x ] Yes [ ] No
 Utilities (electricity, heating fuel, water, sewer, and telephone)   $445.00     $NA
 Home maintenance (repairs and upkeep)                                $0.00       $NA
 Food                                                                 $300.00     $NA
 Clothing                                                             $0.00       $NA
 Laundry and dry-cleaning                                             $50.00      $NA
 Medical and dental expenses                                          $312.00     $NA
 Transportation (not including motor vehicle payments)                $75.00      $NA
 Recreation, entertainment, newspapers, magazines, etc.               $0.00       $NA
 Insurance (not deducted from wages or included in mortgage payments)
        Homeowner's or renter's:                                      $25.00      $NA
        Life:                                                         $0.00       $NA
        Health:                                                       $150.00     $NA
        Motor vehicle:                                                $210.00     $NA
        Other:                                                        $NA         $NA
 Taxes (not deducted from wages or included in mortgage               $NA         $NA
 payments) (specify):
 Installment payments
        Motor Vehicle:                                                $370.00     $NA
        Credit card (name):                                           $1,000.     $NA
        Department store (name):                                      $0.00       $NA
        Other:                                                        $NA         $NA
 Alimony, maintenance, and support paid to others                     $NA         $NA



                                        5
         Case 2:16-cv-01089-WED Filed 10/10/19 Page 5 of 6 Document 107
 Regular expenses for operation of business, profession, or farm $NA            $NA
 (attach detailed statement)
 Other (specify):Student loans                                     $380.00      $NA
        Total monthly expenses:                                    $4,417.00    $NA



9.     Do you expect any major changes to your monthly income or expenses or in your assets
       or liabilities during the next 12 months?

       [ X] Yes       [ ] No         If yes, describe on an attached sheet.


10.    Have you spent — or will you be spending — any money for expenses or attorney fees in
       connection with this lawsuit? [ X] Yes [ ] No

       If yes, how much? $ ___SEE attached_________


11.    Provide any other information that will help explain why you cannot pay the docket fees
       for your appeal.

When I was terminated, I was in an automobile accident. I had knee surgery and had to learn to
speak without stuttering from a head injury. Healing took some time. From the date of that
accident when I was hit by a drunk driver who disregarded a red light, the date was 01/19/2015.
The date of termination was 12/16/2016, so from that date to 05/15/2018 I was unable to secure a
job until I relocated. I was unemployed for more than three years. I had to sell my home, and
relocate for employment and safety concerns. I had exhausted all of my retirement fighting this
case with the Fire and Police Commission, Circuit Court and so on. I owe my Circuit Court
lawyer over $40,000 and my current lawyer fees are yet to be determined. I live pay check to pay
check and owe over $15,000 in credit cards since I was not eligible for unemployment and need
that to live and then move. I acknowledge the risk that I have taken, but it is mandatory and
necessary case to fight.

12.    State the city and state of your legal residence. Dallas, Texas


       Your daytime phone number: (414) 405-4617
       Your age: ___52_____       Your years of schooling: 18

       Last four digits of your social-security number: __9784_____




                                       6
        Case 2:16-cv-01089-WED Filed 10/10/19 Page 6 of 6 Document 107
